

Exhibit 10.55


FIRST AMENDMENT TO CONTRACT
This FIRST AMENDMENT TO CONTRACT dated as of October 9, 2018 (this “Amendment”)
is made between Spire STL Pipeline LLC (“Company”) and Michels Corporation
(“Contractor”).
WHEREAS, Company and Contractor are parties to that certain Contract for
Procurement and Installation of Gas Pipeline dated as of April 26, 2018 (the
“Contract”);
WHEREAS, on or about July 24, 2018, Company and Contractor agreed to suspend the
Contract; and
WHEREAS, Company and Contractor now desire to amend the Contract in accordance
with the terms of this First Amendment.
NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, Company and Contractor each agree as follows:
1.Pricing. Subject to paragraph 5(e), the original Unit Pricing and quantities
detailed in the Contract remain in effect.
2.Delay Fees. On or before five business days after receiving an invoice from
Contractor, Company will pay to Contractor $1,750,000 to Contractor’s account,
for delay fees associated with Company delaying the initial Construction
Mobilization Date into the second Delay Period before Company and Contractor
agreed to suspend the Contract. The concept of delay fees and Delay Periods is
hereby deleted from the Contract, including Sections 25.3 and 25.4 of the
Contract.
3.Substantial Completion. Section 1.4.2 and Section 1.4.2.1 on Exhibit M –
Completion Process to the Contract are deleted in their entirety and replaced as
follows (1.4.2.2-1.4.2.10 shall remain unchanged):
1.4.2    Conditions Precedent to Substantial Completion. Substantial Completion
shall be achieved on the date on which all of the following conditions have been
satisfied, excluding completion of (1) minor items of Work that would not affect
the performance or operation of the Work to be included on the Punchlist, and
(2) restoration requirements including any FERC Restoration Requirements:
1.4.2.1 the Contractor has submitted a certification by the Contractor that
construction of the Project is Substantially Complete;
4.Guaranteed Substantial Completion Date; Revised Schedule. The Guaranteed
Substantial Completion Date is now May 15, 2019, as more particularly set forth
on the revised schedule attached hereto as Appendix A. Exhibit B to the Contract
is hereby replaced with Appendix A to this Amendment.
5.FERC Restoration Requirements. Contractor will complete the restoration
requirements required by the FERC as set forth in Section V Restoration of
FERC’s Upland Erosion Control, Revegetation, and Maintenance Plan (the “FERC
Restoration Requirements”) on or before 30 days after the Guaranteed Substantial
Completion Date (the “FERC Restoration Completion Date”).
6.Early Completion Incentives. If Contractor achieves Substantial Completion
under the Contract Documents on or before April 24, 2019 (the “First Early
Completion Date”), Company will pay Contractor an additional $2,000,000. If
Contractor achieves Substantial Completion under the Contract Documents after
the First Early Completion Date and on or before May 1, 2019 (the “Second Early
Completion Date”), Company will pay Contractor an additional $1,000,000.


1



--------------------------------------------------------------------------------




7.Commencement; Delayed Commencement.
(a)    The Construction Mobilization Date is changed from June 25, 2018 to
November 1, 2018. The Construction Mobilization Date and construction
mobilization also now encompass mobilization to clear trees. The HDD
Mobilization Date is now the same date as the Construction Mobilization Date.
(b)    Company will have the right to delay the Construction Mobilization Date,
and Contractor will not begin construction mobilization until it receives a
written mobilization notice from Company (the “Mobilization Notice”).
(c)    Contractor will commence construction on or before 30 days after receipt
of the Mobilization Notice. If Company sends the Mobilization Notice after
November 15, 2018 and on or before December 2, 2018, then Contractor will not be
obligated to commence construction until January 2, 2019.
(d)    To the extent Company elects to delay the Construction Mobilization Date
and to delay the issuance of the Mobilization Notice past November 1, 2018, then
the First Early Completion Date, Second Early Completion Date, and Guaranteed
Substantial Completion Date will be extended for a corresponding number of days
delayed. If Company sends the Mobilization Notice after November 8, 2018 and on
or before November 15, 2018, then the Guaranteed Substantial Completion Date,
First Early Completion Date, and Second Early Completion Date will be extended
an additional week in addition to any day for day corresponding delay.
(e)    If Company fails to issue the Mobilization Notice on or before December
15, 2018, then Contractor and Company will each have the right, at any time, to
terminate the Contract without further liability to the other party. If neither
Party elects to terminate the Contract, the Guaranteed Substantial Completion
Date, First Early Completion Date, and Second Early Completion Date will be
suspended until such time as the Parties can negotiate and agree upon alternate
dates and Unit Pricing.
8.Winter Construction. If construction commences on or before January 15, 2019,
then Company will pay Contractor an additional $9,000,000 (the “Winter Costs”)
as full payment for any winter-related construction cost increases. Accordingly,
Contractor assumes responsibility for any winter-related construction cost
increase. Company will pay the Winter Costs as follows: (a) $4,500,000 on or
before five Business Days after receipt of Contractor’s invoice after Contractor
commences its construction mobilization for the pipeline construction Work; (b)
$2,250,000 included in the first invoice for the month for which construction
starts and paid with such invoice; and (c) $2,250,000 included in the following
month’s invoice and paid with such invoice.


9.HDD Double Shifts. Company will pay Contractor an additional $1,000,000 for
the additional labor expenses and for Contractor to work double shifts until the
Mississippi HDD is completed, which will be completed on or before the
Guaranteed Substantial Completion Date.
10.Liquidated Damages. Liquidated damages will continue to apply with respect to
the revised Guaranteed Substantial Completion Date. Liquidated damages will also
apply if Contractor fails to complete the FERC Restoration Requirements on or
before the FERC Restoration Completion Date; provided, that, liquidated damages
will no longer apply with respect to the FERC Restoration Requirements after the
FERC accepts the restoration work for the purpose of placing the Project into
service. The FERC Restoration Completion Date will be extended day for day (1)
for each day that Contractor becomes liable for liquidated damages due to a
delay in achieving Substantial Completion, and (2) for any reason that the
Guaranteed Substantial Completion Date would be permitted to be extended under
the Contract. All liquidated damages in the aggregate, whether incurred due to
delay in achieving Substantial Completion or completing the FERC Restoration
Requirements, will be subject to the cap set forth in Section 1.2.1.2 of Exhibit
N to the Contract.


2



--------------------------------------------------------------------------------




11.Land Acquisition Process. Company will keep Contractor updated regarding
Company’s land acquisition process and approval process for Permits to be
obtained by Company. Company shall work cooperatively with Contractor to enable
construction earlier than December 1, 2018 upon Company gaining clearance on
Permits to be obtained by Company and rights of way required to fully construct
the mainline or HDDs.
12.Interpretation. Capitalized terms used and not defined this Amendment have
the meanings assigned to them in the Agreement. The recitals of this Amendment
are by this reference incorporated into this Amendment. If there is any conflict
between the terms of this Amendment and the Agreement, this Amendment controls.


13.Ratification; Counterparts. Except as hereby amended, the Agreement is once
again and continues in full force and effect. This Amendment may be executed in
one or more counterparts, each of which will be deemed to be an original and all
of which, when taken together, will be deemed to constitute one and the same
agreement. Electronic copies of any signed original document shall be deemed the
same as delivery of an original.


IN WITNESS HEREOF, the Parties hereto have caused this Amendment to be executed
by their duly authorized representatives as of the date and year written above.
CONTRACTOR:


Michels Corporation




By: /s/ Matthew J. Westphal
Matthew J. Westphal
Vice President - Pipeline Operations
COMPANY:


Spire STL Pipeline LLC




By: /s/ Scott Jaskowiak
      Scott Jaskowiak
      President
 
 

 




3

